                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                         Case No. 18-cv-07554-VKD
                                                         Plaintiff,
                                   9
                                                                                                ORDER GRANTING SECOND
                                                  v.                                            EXTENSION RE DISMISSAL
                                  10

                                  11     BEVERLY LUCATELLI, et al.,                             Re: Dkt. No. 31
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Based on the parties’ October 21, 2019 joint status report (Dkt. No. 31), the Court extends the

                                  15   deadline for dismissal as follows: By November 21, 2019, the parties shall file a stipulated dismissal.

                                  16   If a dismissal is not filed by that date, then the parties shall file a further status report by November 22,

                                  17   2019, including an explanation why the necessary settlement documents have not been returned to

                                  18   plaintiff. Further, the parties shall appear in Courtroom 2, 5th Floor of the United States District

                                  19   Court, 280 South First Street, San Jose, California on November 26, 2019, 10:00 a.m. and show cause,

                                  20   if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                  21           IT IS SO ORDERED.

                                  22   Dated: October 22, 2019

                                  23

                                  24
                                                                                                         VIRGINIA K. DEMARCHI
                                  25                                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
